UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1223



BRIDGET L. NDIKUM,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-160-383)


Submitted:   November 30, 2006            Decided:   January 22, 2007


Before NIEMEYER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition dismissed in part; denied in part by unpublished per
curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioner.     Rod J. Rosenstein, United States
Attorney, James A. Frederick, Assistant United States Attorney,
Baltimore, Maryland, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Bridget L. Ndikum, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”)    affirming,   without   opinion,   the   immigration

judge’s denial of her applications for asylum, withholding of

removal, and protection under the Convention Against Torture.

Because the Board affirmed under its streamlined process, see 8

C.F.R. § 1003.1(e)(4) (2006), the immigration judge’s decision is

the final agency determination.        See Camara v. Ashcroft, 378 F.3d

361, 366 (4th Cir. 2004).

           Ndikum seeks to challenge the Board’s factual finding

that she failed to file her asylum application within one year of

the date of her arrival in the United States.              See 8 U.S.C.

§ 1158(a)(2)(B) (2000).       We lack jurisdiction to review this

determination pursuant to 8 U.S.C. § 1158(a)(3) (2000).          See Zaidi

v. Ashcroft, 377 F.3d 678, 680-81 (7th Cir. 2004) (collecting

cases); see also Vasile v. Gonzales, 417 F.3d 766, 768 (7th Cir.

2005) (holding that even after the REAL ID Act of 2005, these

“factual determinations continue to fall outside the jurisdiction

of the court of appeals entertaining a petition for review”).

Given this jurisdictional bar, we cannot review the Board’s denial

of Ndikum’s asylum claim.

           We   have    jurisdiction    to    consider   the   denial   of

withholding of removal and protection under the Convention Against


                                    - 2 -
Torture.      See 8 C.F.R. § 1208.4(a) (2006).       “To qualify for

withholding of removal, a petitioner must show that he faces a

clear probability of persecution because of his race, religion,

nationality, membership in a particular social group, or political

opinion.”     Rusu v. INS, 296 F.3d 316, 324 n.13 (4th Cir. 2002)

(citing INS v. Stevic, 467 U.S. 407, 430 (1984)).             Petitioner

challenges the immigration judge’s determination that her testimony

was not credible, and that she otherwise failed to meet her burden

of proof for withholding of removal.     Administrative findings of

fact are conclusive unless any reasonable adjudicator would be

compelled to decide to the contrary.       8 U.S.C. § 1252(b)(4)(B)

(2000).     We accord broad, though not unlimited, deference to

credibility findings supported by substantial evidence.         Camara,

378 F.3d at 367.    We will uphold the final agency determination if

it is not “manifestly contrary to law.”       Id.

            Based on our review of the record, we conclude that

substantial      evidence   supports    the     immigration      judge’s

determination, upheld by the Board, that Ndikum failed to present

a credible claim for withholding of removal.         Accordingly, the

immigration judge correctly concluded Ndikum could not establish

her entitlement to withholding of removal.          Similarly, Ndikum

failed to meet the standard for relief under the Convention Against

Torture.    To obtain such relief, an applicant must show that “it is

more likely than not that he or she would be tortured if removed to


                                - 3 -
the proposed country of removal.” 8 C.F.R. § 1208.16(c)(2) (2006).

Ndikum failed to make the requisite showing before the immigration

judge.

          Accordingly, we dismiss the petition for review as to

Ndikum’s asylum claim, and deny the petition as to the remaining

claims. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                      PETITION DISMISSED IN PART;
                                                   DENIED IN PART




                              - 4 -